[Cite as State v. Spears, 2015-Ohio-3652.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.       27633

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
MICHAEL S. SPEARS                                    BARBERTON MUNICIPAL COURT
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   TRD123735

                                  DECISION AND JOURNAL ENTRY

Dated: September 9, 2015



        HENSAL, Presiding Judge.

        {¶1}     Michael Spears appeals from the November 19, 2014 decision of the Barberton

Municipal Court. For the reasons set forth below, we affirm.

                                                I.

        {¶2}     Mr. Spears pleaded no contest to the charge of driving with a suspended license,

and the trial court found him guilty. The trial court sentenced Mr. Spears to 180 days in jail with

120 days suspended and ordered him to pay $250 fine and court costs. The trial court issued an

order on March 28, 2012, declaring Mr. Spears’ drivers’ license to have been forfeited because

he had failed to make the required payments.

        {¶3}     Mr. Spears filed a motion on April 22, 2014, in which he asserted that he was

currently incarcerated and was “available for final adjudication of all indictments, information[s]

and/or complaints which are or may be pending against him in your respective jurisdictions(s).”

He also wrote that the notice was filed “pursuant to Ohio Revised Code[ ] Section 2941.401.”
                                                 2


Mr. Spears filed a “MOTION TO DISMISS CHARGES PURSUANT TO OHIO REVISED

CODE[ ] SECTION 2941.401” on October 30, 2014, asserting that he was entitled to have “[a]ll

Warrant(s) and Court Cost[s], [and] fin[e]s” dismissed “pursuant to Ohio Revised Code[ ]

Section 2941.401” because he had not been brought to trial within 180 days of his April 22, 2014

notice of availability. The trial court construed Mr. Spears’ motion as a motion to vacate his

fines and costs and denied the motion on November 19, 2014.

       {¶4}     Mr. Spears has appealed, raising a single assignment of error for our review.

                                               II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITED PREJUDICE ERROR ON MAR. 3 2015
       WERE THE COURT FAIL TO CONDUCT A HEARING R.C. 2947.14(B) TO
       DETERMINE WHETHER THE DEFENDANT HAS THE ABILITY TO PAY
       THE IMPOSED FINES IN THE SUM OF $3,448.75 WHEN THE FINES ARE
       EXCESSIVE BASED UPON THE DEFENDANT ABILITY TO PAY THE
       FINES VIOLATION OF THE DEFENDANT UNITED STATES
       CONSTITUTIONAL RIGHTS AMENDMENTS, 8, AND 14. (SIC
       THROUGHOUT)

       {¶5}     We initially note that Mr. Spears is proceeding pro se in this appeal. “It is well

established that pro se litigants should be granted reasonable leeway, and their motions and

pleadings should be construed liberally so as to decide the issues on the merits as opposed to

technicalities.” Lavery v. Akron Hous. Appeals Bd., Dept. of Pub. Serv., 9th Dist. Summit No.

27383, 2015-Ohio-1277, ¶ 5. Nevertheless, it is not this Court’s duty to create an appellant’s

argument. Id.

       {¶6}     Although Mr. Spears’ appeal is from the November 19, 2014 judgment entry of

the trial court, he does not develop any argument about why that decision was incorrect. See

App.R. 16(A)(7). Instead, he appears to argue about actions that the trial court took in response

to a motion he filed on February 20, 2015. However, Mr. Spears’ February 20, 2015 motion, as
                                                   3


well as any actions taken by the trial court after the notice of appeal was filed on December 17,

2014, are outside the scope of this appeal. See State v. Davis, 166 Ohio App.3d 468, 2006-Ohio-

1592, ¶ 5 (2d Dist.).

       {¶7}    Accordingly, Mr. Spears’ assignment of error is overruled.

                                                III.

       {¶8}    Mr. Spears’ assignment of error is overruled, and the judgment of Barberton

Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Barberton

Municipal Court, County of Summit, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                        4




CARR, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

MICHAEL S. SPEARS, pro se, Appellant.